Title: James Madison to William Wirt, 5 May 1828
From: Madison, James
To: Wirt, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                  May 5. 1828
                            
                        
                        
                        I cannot better comply with the wish of Mr. Eppes, than by committing to your perusal the inclosed letter
                            just recd. from him. You are probably not ignorant of his great worth and the entire confidence due to whatever facts he
                            may state, and will I am sure feel every appropriate disposition to favor the young friend he so warmly recommends as far
                            as propriety will admit
                        Will you permit me to remind you of the letters from Mr. Pendleton, sent you some years ago when you were
                            gathering materials for the Biography of Mr. Henry. I am now putting into final arrangement the letters of my
                            Correspondents, and those in question, tho’ as far as I recollect, of no peculiar importance will fill a gap left in a
                            series from a particularly valued friend. You will oblige me therefore by enabling me to make that use of them. I ask the
                            favor of you also, to return at due time the letter from Mr. Eppes, which I may have occasion to answer. I beg you my dear
                            Sir to be assured of my continued esteem, & to accept my cordial salutations.
                        
                            
                                
                            
                        
                    